Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 07, 2018

The Court of Appeals hereby passes the following order:

A18A1716. WILLIE MAYS v. THE STATE.

      In October 2015, Willie Mays pled guilty to theft by taking. Later, in
November 2017, Mays filed an extraordinary motion for new trial challenging the
warrant affidavit that led to his arrest. The trial court denied the motion, and Mays
filed this direct appeal. We, however, lack jurisdiction.
      An order denying an extraordinary motion for new trial must be appealed by
application for discretionary appeal. OCGA § 5-6-35 (a) (7); Balkcom v. State, 227
Ga. App. 327, 329 (489 SE2d 129) (1997). Mays’s failure to comply with the
discretionary appeal procedure deprives this Court of jurisdiction to consider his
appeal, which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/07/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.